~ n Ww a LoD) hm

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 1 of 24

McGREGOR W. SCOTT |
United States Attorney f= ; L f= D
SAMUEL WONG — -

PHILIP SCARBOROUGH
Assistant United States Attorneys JUL 08 2019
501 I Street, Suite 10-100 ‘

Sacramento, CA 95814 CLERK, U.S. DISTRICT COURT
Facsimile: (916) 554-2900 Br : :

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIF ORNIA

 

 

UNITED STATES OF AMERICA, CASE NO. 2:18-CR-068-KJM
Plaintiff, PLEA AGREEMENT RE: AMERICAN
BIODIESEL, INC. -
V.
Date: December 17, 2018
AMERICAN BIODIESEL, INC., dba. Time: 9:00 a.m. _
COMMUNITY FUELS, ET AL., Court: Hon. Kimberly J. Mueller
Defendants. .
I. INTRODUCTION

A. Scope of Agreement.

The Indictment in this case charges defendant American Biodiesel, Inc., dba Community Fuels
(referred to hereafter as “defendant,” “American Biodiesel,” or “Community Fuels”) with violating 18
U.S.C. § 371 - conspiracy; 33 U.S.C. §§ 1317(d) and 1319(c)(4), and 18 U.S.C. § 2(a) and (b) -
tampering with monitoring equipment (12 Counts); 33 U.S.C. §§ 1317(d) and 1319(c)(2)(A), 40 C.F.R.
§ 403.5(b)(2), and 18 U.S.C. § 2(a) and (b) - unlawful discharge of industrial wastewater (2 Counts); and
18 U.S.C. § 1001(a)(2) - false statements. This document contains the complete Plea Agreement
between the United States Attorney’s Office for the Eastern District of California (the “United States”)

and defendant regarding this case. This Plea Agreement is limited to the United States Attorney’s

PLEA AGREEMENT RE AMERICAN
BIODIESEL, INC.

 
bh

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

oO oo ~ SN ~ > w

 

 

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 2 of 24

Office for the Easter District of California and cannot bind any other federal, state, or local
prosecuting, administrative, or regulatory authorities.
B. Rule 11(c)(1)(C) Specific Sentence Agreement.
Notwithstanding anything to the contrary, the United States and defendant agree that the
provisions in this paragraph shall apply to this Plea Agreement only in the event that defendant complies
with and satisfies all of its obligations under this Plea Agreement. Except in the event that defendant
commits an obstruction of justice, in which case the United States may request a higher sentence, the
United States and defendant agree, pursuant to F.R.Crim.P. 11(c)(1)(C), to recommend that the Court
sentence as a result of defendant’s convictions on Counts One, Eleven, and Fifteen as follows:
a. Defendant shall pay at the time of sentencing: (1) $248,947 in full restitution to Port of
Stockton (comprised of $192,450 for sewage clogs and overflow repairs, and damage to
infrastructure, and $56,497 for payments made by Port of Stockton to City of Stockton for
treatment of unlawfully discharged wastewater); and (2) $7,259 to the City of Stockton in full

' payment for damage and repairs to sewer infrastructure.

b. Defendant shall pay a fine of $401,000 to the United States in installments of $135,000
due at the time of sentencing, $133,000 due on the first annual anniversary of sentencing, and
$133,000 due on the second annual anniversary of sentencing.

c. | _ Defendant shall serve a probationary term of three years. As part of the conditions of
probation, defendant shall pay restitution and the fine described above. In addition, as part of the
conditions of probation, defendant shall irrevocably consent to allow the United States
Environmental Protection Agency, the Port of Stockton, the City of Stockton Municipal Utilities
Department, and San Joaquin County Environmental Health Department, and any personnel

: assisting those agencies, to enter the premises of defendant’s manufacturing plant at 809-C
Snedeker Avenue, Stockton, California, at any time, 24 hours a day/every day of the year, with
or without notice, and inspect, photograph, video-record, seize, collect, sample, and test any
substances and liquids to ensure defendant’s compliance with all environmental laws and/or its
wastewater discharge permit with the City of Stockton Municipal Utilities Department.

The Court may accept or reject the Plea Agreement. If the Court accepts the Plea Agreement,

PLEA AGREEMENT RE AMERICAN 2
BIODIESEL, INC.

 
XO ao “« On wn &

10
1]
12
3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 3 of 24.

the Court will inform the parties that it will embody in the judgment and sentence the disposition
provided for in this Plea Agreement. If the Court rejects this Plea Agreement, the Court shall so advise.
the parties, and shall allow either party the opportunity to withdraw from this Plea Agreement. If either
party withdraws from this Plea Agreement, the Plea Agreement shall be null and void.

i. DEFENDANT’S OBLIGATIONS

A, Guilty Pleas.
Defendant shall plead guilty to: Count One charging conspiracy, in violation of 18 U.S.C. § 371;

 

Count Eleven charging tampering with monitoring equipment, in violation of 33 U.S.C. §§ 13 17(d) and
1319(c)(4), and 18 U.S.C. § 2(a) and (b); and Count Fifteen charging unlawful discharge of industrial
wastewater, in violation of 33 U.S.C. §§ 1317(d) and 1319(c)(2){A), 40 C.F.R. § 403.5, and 18 U.S.C.

§ 2(a) and (b). Defendant agrees that it is in fact guilty of these charges and that the facts set forth in the
Factual Basis for Plea attached hereto as Exhibit A are true and accurate. .

Defendant agrees that this Plea Agreement shall be filed: with the Court and become a part of the
record of the case. | |

Defendant agrees that its statements in signing this Agreement, including the factual admissions
set forth in the factual basis, shall be admissible and useable against defendant by the United States in
any subsequent criminal or civil proceedings, even if defendant fails to enter a guilty plea pursuant to
this Agreement. Defendant waives any rights under Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410, to the
extent that these rules are inconsistent with this paragraph or with this Plea Agreement generally.

B Restitution. .

Defendant agrees to request that the Court enter an order, pursuant to 18 U.S.C. § 3663(a)(3),
directing defendant to pay at the time of sentencing: (1) $248,947 in full restitution to Port of Stockton
(comprised of $192,450 for sewage clogs and overflow repairs, and damage to infrastructure, and’
$56,497 for payments made by Port of Stockton to City of Stockton for treatment of unlawfully
discharged wastewater); and (2) $7,259 to the City of Stockton in full payment for damage and repairs to
sewer infrastructure. Defendant shall pay these restitution amounts prior to its scheduled court
appearance for sentencing by tendering a cashier’s or certified check made payable to the Clerk of the

Court, with this case’s docket number indicated on the payment instrument.

PLEA AGREEMENT RE AMERICAN 3
BIODIESEL, INC.

 
©o CO SY DR WwW Bh WwW BD =

YN YY WN NY KY Ww H re
oY’ A HEF OH = 5F Ge RAaAE OSH TS

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 4 of 24

The Clerk of the Court shall remit the total $256,206 in restitution funds as follows: (1)
$248,947 payable to the “Port of Stockton” and sent to “Port of Stockton, 2201 W. Washington Street,
Stockton California 95203, Attention: Jeff Wingfield”; and (2) $7,259 payable to the “City of Stockton”
and sent to “Richard Stiffler, Technical Services Supervisor, City of Stockton, Municipal Utilities:
Department, 2500 Navy Drive, Stockton, California 95206”. |

Defendant understands that this Plea Agreement is voidable at the option of the United States if
defendant fails to pay the stipulated restitution prior to any scheduled court appearance for sentencing.
Defendant further agrees that it shall not attempt to discharge in any present or future bankruptcy
proceeding any restitution order imposed by the Court.

C. Fine.

Defendant shall pay a fine of $401,000 to the United States in installments of $135,000 due at
the time of sentencing, $133,000 due on or before the first annual anniversary of sentencing, and
$133,000 due on or before the second annual anniversary of sentencing, Payment of these amounts shall
be made by tendering a cashier’s or certified check made payable to the Clerk of the Court, with this
case’s docket number indicated on the payment instrument. | ,

D. Special Assessment.

Pursuant to 18 U.S.C. § 3013(a)(2)(B), defendant agrees to pay a special assessment of $400 per
count of conviction for a'total $1,200 at the time of sentencing by delivering a check or money order
payable to the United States District Court to the United States Probation Office immediately before the _
sentencing hearing. Defendant understands that this Plea Agreement is voidable at the option of the
United States if it fails to pay the assessment prior to that hearing.

E.- Violation of Plea Agreement by Defendant/Withdrawal of Plea(s).

If defendant violates this Plea Agreement in any way, withdraws any guilty plea, or tries to
withdraw any guilty plea, this Plea Agreement is voidable at the option of the United States. The United
States will no longer be bound by its representations to defendant concerning the limits on criminal
prosecution and sentencing as set forth herein. One way a defendant violates the Plea Agreement is to
commit any crime, or provide any statement or testimony which proves to be knowingly false,

misleading, or materially incomplete. Any post-plea conduct by a defendant constituting obstruction of

PLEA AGREEMENT RE AMERICAN 4
BIODIESEL, INC.

 
oOo 8 NO ON OH eh OH OND em

Yb NY NY NM Nh me
a & €§ OS ©& FSB BWR BE SH IS

tu
co ON

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 5 of 24

justice will also be a violation of the agreement. The determination whether defendant has violated the
Plea Agreement shall be decided under a probable cause standard. Defendant may seek Court review of
any determination made by the United States under this paragraph to void any of its obligations under
this Plea Agreement. |

If defendant violates the Plea Agreement, withdraws any guilty plea, or tries to withdraw any
guilty plea, the United States shall have the right: (1) to prosecute defendant on any of the counts to
which it pleaded guilty; and (2) to file any. new charges that would otherwise be barred by this Plea
Agreement. Defendant shall thereafter be subject to prosecution for any federal criminal violation of
which the United States has knowledge, including perjury, false statements, and obstruction of justice.
The decision to pursue any or ail of these options is solely in the discretion of the United States
Attorney’s Office:

By signing this Plea Agreement, defendant agrees to waive-any objections, motions, and
defenses that defendant miglit have to the United States’ decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as
of the date of this Plea Agreement may be commenced in accordance with this paragraph,
notwithstanding the expiration of the statute of limitations between the signing of this Plea Agreement —
and the commencement of any such prosecutions. Defendant agrees not to raise any objections based on
the passage of time with respect to such counts including, but not limited to, any statutes of limitation or
any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth Amendment to any
counts that were not time-barred as of the date the Indictment was filed.

In addition: (1) all statements made by defendant to the United States or other designated law
enforcement agents, or any testimony given by defendant before a grand jury or other tribunal, whether
before or after this Plea Agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against defendant; and (2) defendant shall assert no claim |
under the United States Constitution, any statute, Rule 11(£) of the Federal Rules of Criminal Procedure,
Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by defendant
before or after this Plea Agreement, or any leads derived therefrom, should be suppressed. By Signing .

this Plea Agreement, defendant waives any and all rights in the foregoing respects.

PLEA AGREEMENT RE AMERICAN 3
BIODIESEL, INC. ,

 
0 6 YH HW BP eH we

Ny NO NY NY BY Yb —
eur ard &§§ FG 8 FS Feri aanareEongzS

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 6 of 24

F. Asset Disclosure.

Defendant agrees to make a full and complete disclosure of any assets, income, and financial
condition, and shall provide to the United States Attomey’s Office beginning within fourteen days from
the entry of defendant’s guilty pleas the following monthly and year-to-date financial statements within
two weeks of the preparation of the statements by a Certified Public Accountant or other accounting
professional, if a Certified Public Accountant is not utilized by defendant, for the time period 2018
through 2021, to wit: (1) balance sheets; (2) income statements; (3) cash flow statements; and (4)
statements of shareholders’ or owners? equity. After the initial disclosure made within fourteen days
from the entry of defendant’s guilty pleas, updated disclosures shall be made monthly until the |
successfil completion of defendant’s probationary period. Defendant stipulates and agrees that it shall
not: (1) liquidate, withdraw, assign, transfer, encumber, secrete, and/or conceal any assets or income for
the purpose of hindering, preventing, and/or defeating any restitution and/or fine collection efforts. -
Defendant also agrees to have the Court enter an order to that effect, Defendant understands that if it
fails to complete truthfully and provide the described documentation to the United States Attorney’s
Office within the allotted time, it shall be considered in violation of the Plea Agreement, and the United
States shall be entitled to the remedies set forth in section II.E above.

| If. THE UNITED STATES’ OBLIGATIONS _

A. Dismissals/Other Charges. |

The United States agrees to move, at the time of sentencing, to dismiss without prejudice the
remaining counts in the pending Indictment. The United States also agrees not to reinstate any
dismissed count except if this Plea Agreement is voided as set forth herein, or as provided in paragraphs -
ILE (V iolation of Plea Agreement by Defendant/Withdrawal of Plea(s)), V1.B (Stipulations Regarding
Sentencing), and VII.B (Waiver of Appeal and Collateral Attack) herein.

B. . Recommendations.

1, Advisory Guidelines Range.

The advisory guideline calculation in this matter is governed by Chapter 8, Part C of the

Sentencing Guidelines, relating to the Sentencing of Organizations. The specific Guidelines provisions

governing this case are contained in U.S.S.G. § 8C2.1, Commentary, Application Notes, Background,

PLEA AGREEMENT RE AMERICAN _ 6
BIODIESEL, INC.

 
Oo wm NU DH WH F&F WW DH &

ete peek we pam
Co fe NN AN & BO VY =

Nm oN Wt
oaak PR BBR

—
oO

iS)
. ° .

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 7 of 24

which provides the fine guidelines do not apply to “counts for which the applicable guideline offense
level is determined under Chapter Two, Part Q (Offenses Involving the Environment). For such cases, -
§ 8C2.10 (Determining the Fine for Other Counts) is applicable.” In general, under U.S.S.G. § 8C2.10, |
the fine shall be set in accordance with the factors set forth in 18 U.S.C. §§ 3553 and 3572. Where, .
however, it is readily ascertainable that a defendant cannot pay a minimum guideline sentence in
addition to restitution, it is not necessary to calculate the maximum guideline fine and a sentence below —
lj the guideline range may be imposed. U.S.S.G. §§ 8C2.2(b) and 8C3.3(b). In the present case, the
United States has agreed to recommend the sentence set forth in this Rule 11(c)(1)(C) Plea Agreement
because it is consistent with the factors set forth in 18 U.S.C. §§ 3553 and 3572 and because defendant
has provided audited financial statements from which it is readily apparent that defendant’s ability to
pay a meaningfully greater fine in addition to the restitution required under this Plea Agreement would
jeopardize defendant’s continued existence.
2. Acceptance of Responsibility.
The United States will recommend a two-level reduction (if the offense level is less than 16) or a

three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense level if it

 

clearly demonstrates acceptance of responsibility for any conduct as defined in U.S.S.G. § 3ET.1. This.
includes an authorized officer or representative of defendant meeting with and assisting the probation
officer in the preparation of the pre-sentence report, being truthful and candid with the probation officer,
and not otherwise engaging in new crimes and/or engaging in conduct that constitutes obstruction of
justice within the meaning of US.S.G § 3C1.1, either in the preparation of the pre-sentence report or |

during the sentencing process or proceeding.

Cc. Use of Information for Sentencing.
The United States is free to provide full and accurate information to the Court and Probation,

including answering any inquiries made by the Court and/or Probation and rebutting any inaccurate

statements or arguments by defendant, any attorney, Probation, or the Court. Defendant also

|| understands and agrees that nothing in this Plea Agreement bars the United States from defending on

appeal or collateral review any sentence that the Court may impose.

| A

PLEA AGREEMENT RE AMERICAN 7
BIODIESEL, INC.

 

 

 
Oo Oo NIN DA NH bh BY LY

SPIN AH PF BN FF Ce rd autEeepo=z=s

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 8 of 24

IV. ELEMENTS OF THE OFFENSES

Ata trial, the United States would have to prove beyond a reasonable doubt the following

elements of the offenses to which defendant, a corporation, is pleading guilty: |
| First, in connection with all three charges to which defendant is pleading guilty, the United
States must prove that each crime charged was: (a) committed by the corporation’s officers, employees,
or agents; (b) within the scope of their employment; and (c) at least, in part, for the benefit of the
corporation. If all three of these elements are established, defendant is criminally responsible for the
criminal acts committed by the corporation’s officers, employees, or agents. United States v. Singh, 518
F.3d 236, 249-50 (4th Cir. 2008). In addition to these three elements, the United States must prove
beyond a reasonable doubt the following additional elements:
Count One of the Indictment charging a violation of 18 U.S.C. § 371, Conspiracy.

Defendant is charged in Count One of the Indictment with conspiring with co-defendants

Christopher Young and Jeremiah Young, and with others known and unknown to the Grand Jury to:
(1) discharge polluted industrial wastewater into the City of Stockton sewer system, in

violation of defendant’s permit issued by the City of Stockton and the Clean Water Act,

specifically, 33 U.S.C. § 1317(d) and 40 C.F.R. §§ 403.5(b)(2);

. (2) tamper with and render inaccurate the monitoring devices and methods, which
defendant was required to maintain under its permit issued by the City of Stockton, for
measuring the pH level of the industria! wastewater defendant discharged into the City of
Stockton sewer system, in violation of 33 U.S.C. § 1319(c)(4); and

(3) tamper with and render inaccurate the monitoring devices and methods, which
defendant was required to maintain under its permit issued by the City of Stockton, for —
measuring and recording the flow and volume of the industrial wastewater defendant discharged
into the City of Stockton sewer system, in violation of 33 U.S.C. § 1319(c)(4).

In order for defendant to be found guilty of that charge, the United States must prove each of the
following additional elements beyond a reasonable doubt:
First, beginning not later than in or about March 2009, and ending on or about December 1,

2016, there was an agreement between two or more persons-to commit at least one crime as charged in

PLEA AGREEMENT RE AMERICAN 8
BIODIESEL, INC, -

 
oO Oo SN RH A B&H ND oe

YP NM NM NY HY NY LP = —_— —_
ey nn BOS FSFSGan VAR BDEBSB ATS

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 9 of 24

the Indictment;

Second, defendant became a member of the conspiracy knowing of at least one of its objects and
intending to help accomplish it; and

Third, one of the members of the conspiracy performed at least one overt act in or after March
2009 for the purpose of carrying out the conspiracy.
Count Eleven of the Indictment charging a violation of 33 U.S.C. §§ 1317(d), 1319(c)(4);
18 U.S.C. § 2(a) and (b) - Tampering With Monitoring Equipment.
Defendant is charged with co-defendants Christopher Young, and Jeremiah Young in Count
Eleven with a violation of 33 U.S.C. §§ 1317(d), 1319(c)(4); 18 U.S.C. § 2(a) and(b) - tampering with
monitoring equipment. In order for defendant to be found guilty of that charge, the United States must
prove each of the following additional two elements beyond a reasonable doubt:

First, defendant must act knowingly, and

Second, defendant must tamper with, or render inaccurate any monitoring device or method
required to be maintained under the Clean Water Act.

Count Fifteen of the Indictment charging a violation of 33 U.S.C. §§ 1317(d), 1319(c)(2)(A); 40
C.F.R. § 403.5(b)(2); 18 U.S.C. § 2(a) and (b) — Unlawful Discharge of Industrial Wastewater.

Defendant is charged with co-defendants Christopher Young, and Jeremiah Young in Count
Fifteen with a violation of 33 U.S.C. §§ 1317(d), 1319(c)(4); 18 U.S.C. § 2(a) and(b) - tampering with
monitoring equipment. In order for defendant to be found guilty of that charge, the United States must
prove each of the following additional two elements beyond a reasonable doubt: .

First, a person operated a source; and

Second, that person knowingly caused the source to discharge wastewater in violation of the
pretreatment standard prohibiting the discharge of wastewater below 5.0 pH. |

Under the Clean Water Act, “operator” means “any person who owns, leases, operates, controls
or supervises a source,” see 33 U.S.C. § 1315 (a)(4), and a “new source” is “any building, structure, |
facility, or installation from which there is or may be the discharge of pollutants.” See 33 U.S.C.

§ 1316(a)(3). |

Defendant fully understands the nature and elements of the crimes charged in the Indictment to

PLEA AGREEMENT RE AMERICAN 9
BIODIESEL, INC.

 
Oo co SS DN UH & WD HN

mM YY YN NN
ewan O&O 8 FF Cae RBaankaosE=a Ss

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 10 of 24

which it is pleading guilty, together with the possible defenses thereto, and has discussed them with its.
attorney.
V. MAXIMUM SENTENCE

The maximum sentences that the Court can impose are as follows:

For Count One of the Indictment charging a violation of 18 U.S.C. § 371, conspiracy, a fine of
up to $500,000; however, if defendant derives pecuniary gain from the offense, or if the offense results
in pecuniary loss to a person other than defendant, defendant may be fined not more than the greater of
twice the gross gain or twice the gross loss, unless imposition of a fine under this subsection would
unduly complicate or prolong the sentencing process; a maximum 5 years’ probation under 18 U.S.C.

§ 3561; and a special assessment of $400 under 18 U.S. c. § 3013(a)(2).

For Count Eleven of the Indictment charging a violation of 33 U.S.C. §§ 1317(d), 1319(6)4): 18
U.S.C. § 2(a) and (b), tampering with monitoring equipment, a fine of up to $500,000; however, if
defendant derives pecuniary gain from the offense, or if the offense results in pecuniary loss to a person
other than defendant, defendant may be fined not more than the greater of twice the gross gain or twice
the gross loss, unless imposition of a fine under this subsection would unduly complicate or prolong the
sentencing process; a maximum 5 years’ probation under 18 U.S.C. § 3561; and a special assessment of
$400 under. 18 U.S.C. § 3013(@)(2). .

For Count F ifteen of the Indictment charging a violation of 33 U.S.C. §§ 1317(d), 1319(c)(2)(A);
40 C.F.R. § 403.5; 18 U.S.C. § 2(a) and (b), unlawful discharge of industrial wastewater, a fine of up to
$500,000; however, if defendant derives pecuniary gain from the offense, or if the offense results in
pecuniary loss to a person other than defendant, defendant may be fined not more than the greater of
twice the gross gain or twice the gross loss, unless imposition of a fine under this subsection would
unduly complicate or prolong the sentencing process; a maximum 5 years’ probation under 18 U.S.C.

§ 3561; and a special assessment of $400 under 18 U.S.C. §3013(a)(2).

Defendant understands and agrees that the Court may run any sentence on any conviction
consecutively, in its discretion.
Mf
Hl

PLEA AGREEMENT RE AMERICAN 10
BIODIESEL, INC.

 
0 © WU A HW B® WwW Ww

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
‘27
28

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 11 of 24

 

VI. SENTENCING DETERMINATION

A. Statutory Authority. |

Defendant understands that the Court must consult the Federal Sentencing Guidelines and must
take them into account when determining a final sentence. Defendant understands that the Court will
determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. Defendant
further understands that the Court will consider whether there is a basis for departure from the guideline
sentencing range (either above or below the guideline sentencing range) because there exists an
aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into consideration
by the Sentencing Commission in formulating the Guidelines. Defendant further understands that the
Court, after consultation and consideration of the Sentencing Guidelines, must impose a sentence that is

reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).

B. Stipulations Regarding Sentencing.
The parties agree that the Court shall impose the sentence agreed upon by the parties pursuant to

F.R.Crim.P. 11(c)(1)(C) as set forth in Section LB. of this Plea Agreement.

A. Waiver of Constitutional Rights.
oe Defendant understands that by pleading guilty it is waiving the following constitutional rights:
(a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to be
assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statute[s] of
conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to
testify on its behalf; (f) to confront and cross-examine witnesses against it; and (g) not to be compelled
to incriminate itself. |

B. Waiver of Appeal and Collateral Attack.
_ Defendant understands that the law gives it a right to appeal any guilty plea, conviction, and
sentence. Defendant agrees as part of this Plea Agreement, however, to give up the right to appeal any

guilty plea, conviction, and/or sentence imposed in this case as long as the sentence does not exceed the

PLEA AGREEMENT RE AMERICAN 1]

BIODIESEL, INC.

 
aI DH A F&F W LP

10
1
12
13

14

15
16
17
18
19

20 ||

21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 12 of 24

statutory maximums for the offenses to which it is pleading guilty. Defendant understands that this
waiver includes, but is not limited to, any and all constitutional and/or legal challenges to any of
defendant’s convictions and guilty pleas, including arguments that the statutes and regulations to which
defendant is pleading guilty are unconstitutional, and any and all claims that the statement of facts
attached to this Plea Agreement is insufficient to support any of defendant’s guilty pleas.

So long as the Court’s sentence is consistent with the parties’ F.R.Crim.P. 11(c)(1)(C) Plea
Agreement, defendant specifically gives up the right to: (1) appeal any order of restitution and/or fine
the Court may impose; (2) bring a collateral attack, including, without limitation, a motion under 28
U.S.C. §§ 2255 or 2241, and/or any writ challenging any aspect of the guilty plea, conviction, or
sentence, except for non-waivable claims.

Defendant understands and agrees that as a result of the waiver of its rights in this section, it will
be forever batred from requesting that any court — higher, lower, or at the same level of the district court
-- review any conviction.and/or sentence in this case at any future time and it may not pursue any future
litigation after judgment and sentencing in this case. ,

Notwithstanding anything in the Plea Agreement to the contrary, if defendant ever attempts to
vacate any plea, dismiss any underlying charge, or modify or set aside any sentence on any count to
which it is pleading guilty, the United States shall have the rights set forth in paragraph IJ.E (Violation
of Plea Agreement by Defendant/Withdrawal of Plea(s)) herein.

Cc. Waiver of Attorneys’ Fees and Costs
Defendant agrees to waive all rights under the “Hyde Amendment,” Section 617, P.L. 105-119

(Nov. 26, 1997), to recover attorneys’ fees or other litigation expenses in connection with the

investigation and prosecution of all charges in the above-captioned matter and of any related allegations.
VII. | ENTIRE PLEA AGREEMENT

Other than this Plea Agreement, no agreement, understanding, promise, or condition between the
United States and defendant exists, nor will such agreement, understanding, promise, or condition exist
unless it is committed to writing and signed by defendant, counsel for defendant, and counsel for the

United States, or entered into on the Court's record.

PLEA AGREEMENT RE AMERICAN 12
BIODIESEL, INC.

 
oo SN DN UN SF YS LP

10
1]
12
13

14

15
16
17
18
19
20
21
22
23
24
25

. 26

27

28,

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 13 of 24

IX. APPROVALS AND SIGNATURES

A. Defense Counsel: I am defendant's attorney. I represent that all members of the Board
of Directors of American Biodiesel, Inc., (“Board of Directors”) have received a copy of the Indictment
and this Plea Agreement. I fully explained each of these documents to the entire Board of Directors.
Each member of the Board of Directors has acknowledged to me understanding each of these.
documents, and the corporation’s rights, including those rights contained in F.R.CrimP. | 1(b)C1(A)- -
(O). I have fully discussed with the Board of Directors, and fully answered all questions posed by the
Board of Directors regarding the provisions of the Sentencing Guidelines which may apply to
defendant's case, The Plea Agreement accurately and completely sets forth the entirety of the Plea

Agreement. I concur.in my client's decision to plead guilty as set forth in this Plea Agreement. Based

on my dealings with the Board of Directors, I believe the ay is freely, voluntarily, and

 

intelligently entering into this Plea Agreement. J.
DATED: _ ¢2//7 , 2018 -
JOSEPH P. RUSSONIELLO
PER RAMFJORD
Attorneys for defendant

American Biodiesel, Inc.

B. Defendant: I, Brad Baker, am the Chairman of the Board of American Biodiesel, Inc.,
(“American Biodiesel”). Pursuant to the attached “Certificate Of American Biodiesel, Inc., Board Of
Directors Resolutions” and “Resolution Memorializing Unanimous Written Consent Of The Board Of
Directors Of American Biodiesel, Inc.,” I am authorized, empowered, and directed by the entire Board
of Directors of American Biodiesel to represent American Biddiesel before this Court in order to make
the admissions, statements, and confirmations in accordance with the Plea Agreement, including
entering the guilty pleas, and undertaking all obligations and agreements referenced in the Plea
Agreement on behalf of American Biodiesel. |

| I have received and fully read a copy of the Indictment and this Plea Agreement. I read, write,
and understand competently the English language. I have carefully reviewed each document with legal
counsel. Each document has been explained to me by legal counsel to my understanding. I understand

the Plea Agreement, and I voluntarily agree to it, I fully understand all of the rights under F.R.Crim.P.

' PLEA AGREEMENT RE AMERICAN 13

BIODIESEL, INC.

 
oOo 8 NO HH Fe WY NHN

10

Ji

12
13
14
15
16
17

18
19
0
21
22
23
24
25
26

- 27

28

 

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 14 of 24

11(b)(1)(A)-(O) and the provisions of the Sentencing Guidelines which may otherwise apply to this
case. No promises or inducements have been made to me, other than those contained in this Plea
Agreement. In addition, no one has threatened or forced me in any way to enter into this Plea
Agreement. I am satisfied with the representation and effectiveness of legal counsel in this case. Ido
not need or desire any additional time to- review this Plea Agreement or to discuss it with legal counsel.

DATED: /2//* _ , 2018 . SKB (

BRAD BAKER,
Chairman of the Board of
AMERICAN BIODIESEL, INC.
Defendant

Cc. Attorney for United States: I accept and agree to this Plea Agreement on behalf of the

 

United States.
DATED: Deteudor: {7 2018 MCGREGOR W. SCOTT
United States Attorney
i,
By: a, Poy”

SAMUEL WONG

PHILIP SCARBOROUGH
Assistant United States Attorneys

PLEA AGREEMENT RE AMERICAN 14

BIODIESEL, INC.

 
—

MN NM Rw wy hw h&, ~
ouanwkPe& B® BF SFeRa Rake oS 2 Bs

oOo =F NIN DBD UH SF WY LF

i Case 2:18-cr-00068-KJM Document'93_ Filed 07/08/19 Page 15 of 24

. EXHIBIT “A”
Factual Basis for Guilty Pleas
| The United States would prove through competent evidence beyond a reasonable doubt at trial
that: |

Count One of Indictment:

_ American Biodiesel engaged in the commercial manufacture and sale of biodiesel fuel beginning
approximately in 2009 to the present. American Biodiesel operates a biodiesel fuel manufacturing plant
located at 809-C Snedeker Avenue, Stockton, California 95203. American Biodiesel’s biodiesel]
manufacturing plant is located on real property leased from the Port of Stockton within the Eastern
District of California. |

Beginning in approximately 2009 and continuing into 2017, defendant Christopher Young was
employed as American Biodiese]’s Director of Operations and was American Biodiesel’s highest-
ranking employee at its manufacturing plant at 309-C Snedeker Avenue, Stockton. In his capacity as
Director of Operations, Christopher Young controlled and supervised all aspects of American
Biodiesel’s biodiesel fuel manufacturing plant and directed the work tasks of all subordinate employees
at the plant for the benefit of the corporation. .

Beginning approximately in 2014, defendant Jeremiah Young was employed as an Assistant
Operator with American Biodiesel at its biodiesel manufacturing plant in Stockton. Jeremiah Young is
the younger brother of Christopher Young. In his capacity as Assistant Operator, Jeremiah Young
performed various work-related tasks in the manufacture of biodiesel fuel at the plant for the benefit of —
the corporation.

American Biodiesel manufactured biodiésel fuel through a chemical and heat process. American
Biodiesel’s chemical process to manufacture biodiesel fuel involved reacting methanol with animal or
vegetable fats and oils to generate a fatty acid methyl ester, which was further processed into biodiesel
fuel and glycerin. American Biodiesel’s commercial manufacture of biodiesel fuel used large amounts
of water and, in turn, generated vast amounts of wastewater polluted with methanol, glycerin, oils and
fats, and acids. American Biodiesel’s industrial wastewater constituted a pollutant under the Clean .

Water Act, within the meaning of 33 U.S.C. § 1362(6). American Biodiesel did not have the ability or

PLEA AGREEMENT A-l

 

 

 
oN wn & Ww bho

~]

10
q
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27°

28

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 16 of 24

capacity to clean the large amounts of industrial wastewater polluted during its biodiesel fuel
manufacturing process.

The City of Stockton Municipal Utilities Department (“City of Stockton”) operated a publicly
owned treatment works (sometimes referred to hereafter as “sewer system”) which was subject to a
National Pollutant Discharge Elimination System (“NPDES”) Permit issued by the Central Valley
Regional Water Quality Control Board. The City of Stockton provided wastewater treatment in the
geographic area in which American Biodiesel operated its biodiesel fuel manufacturing plant. In order
to help ensure the proper and safe operation of its wastewater treatment plant, the City of Stockton
prohibited American Biodiesel from discharging certain levels of pollutants in, and/or excess quantities
of, wastewater.

The City of Stockton maintained a wastewater pretreatment program and issued ongoing periodic
permits to discharge wastewater to American Biodiesel. American Biodiesel was unable to implement
an effective pretreatment system to remove sufficiently the pollutants in its industrial wastewater to °
allow the discharge of its industrial wastewater into the City of Stockton sewer system. Thus, American :
Biodiesel was a source of discharges of pollutants subject to the Clean Water Act’s pretreatment
regulations. Under the recurring permits issued by the City of Stockton pursuant to the Clean Water
Act, American Biodiesel was authorized to discharge-only wastewater meeting certain requirements into

the City of Stockton sewer system.

' American Biodiesel’s periodic wastewater discharge permits issued from the City of Stockton
mandate, among other requirements, the continuous monitoring and recording of flow (the quantity of
wastewater discharged to the sewer), as well as continuous monitoring and recording of pH (measuring
the acidity/alkalinity of the wastewater). The permits also required monitoring of the concentration of

methanol in the wastewater.

American Biodiesel’s wastewater discharge permits limited total wastewater flow to the sewer at
210,000 gallons per month. The pH of the wastewater was required to stay between 5.0 and 10.0, and
the methanol concentration could not exceed 117 milligrams per liter. Any wastewater not meeting the
permitted requirements was prohibited from discharge into the City of Stockton sewer system.

American Biodiesel represented to the City of Stockton that American Biodiesel would transport its

PLEA AGREEMENT A-2

 
oOo Co NJ HR WN SF WO PO eS

YN YH bw PB Bw :
eu ADS BK ESE DRAB EBCBE oS

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 17 of 24

unpermitted wastewater offsite by tanker truck to an appropriate wastewater disposal facility for
treatment, namely, the East Bay Municipal Utility District in Oakland, California.
Beginning not later than in or about March 2009 and continuing to on or about December 1.,. .

2016, American Biodiesel, Christopher Young, and Jeremiah Young, did knowingly and intentionally’
conspire with each other, and with others known and unknown, to commit offenses against the United
States, to wit: |

(1) discharge polluted industrial wastewater into the City of Stockton sewer system, in
violation of American Biodiesel’s permit issued by the City of Stockton and the Clean Water Act,
specifically 33-U.S.C. §§ 1317(d), 1319(c)(2)(A), and 40 C.F.R. § 403.5(b)(2);

(2) tamper with and render inaccurate the monitoring devices and methods, which _
American Biodiesel was required to maintain under its permit issued by the City of Stockton, for
measuring the pH level of the industrial wastewater American Biodiesel discharged into the City of
Stockton sewer system, in violation of 33 U.S.C. §§ 1317(d), 1319(c)(4); and

(3) tamper with and render inaccurate the monitoring devices and methods, which
American Biodiesel was required to maintain under its permit issued by the City of Stockton, for
measuring and recording the flow and volume of the industrial wastewater American Biodiesel
discharged into the City of Stockton sewer system, in violation of 33 U.S.C. §§ 1317(d), 1319(c)(4).

During thé time period beginning in or about 2009 and continuing through December 1, 2016, it

was a recurring practice for Christopher Young to direct subordinate employees at American Biodiesel’s
biodiesel fuel manufacturing plant to discharge hundreds of thousands of gallons of polluted industrial
wastewater by various unlawful means, including: (1) application of such wastewater to the grounds at
American Biodiesel via landscaping sprinklers in contradiction of its representations in its monthly |
reports to the City of Stockton that its “Process wastewater is sent off site.”; and (2) discharge
wastewater directly into the City of Stockton sewer system after tampering with pH, and flow and
volume monitoring devices and methods to render the pH, and flow and volume monitoring devices and
methods inaccurate and/or bypassing pH, and flow and volume monitoring devices and methods so that

the pH and volume of American Biodiesel’s industrial wastewater were not accurately monitored and/or

PLEA AGREEMENT A-3

 
& Ww bP

uA

oo

10
Hi
12
13
14
15

16
dW

18°

19
20
21
22
23
24
25
26
27
28

“OD

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 18 of 24

recorded. Pursuant to Christopher Young’s directions, various employees performed these unlawful
tasks to discharge American Biodiesel’s industrial wastewater.

In furtherance of the conspiracy and to effect the objects thereof, the three charged defendants
committed the following overt acts.

On April 8, 2016; June 14, 2016; June 16, 2016; and July 20, 2016, American Biodiesel and
Christopher Young, acting through their subordinate employees, did knowingly tamper with and render
inaccurate the monitoring devices and methods, which American Biodiesel was required to maintain _
under its permit issued by the City of Stockton, for measuring and recording the pH level, and flow and
volume of the industrial wastewater American Biodiesel discharged into the City of Stockton sewer
system.

On April 18, 2016; April 21, 2016; April 22, 2016; May 4, 2016; July 21, 2016; July 26, 2016;
November 19, 2016; and December 1, 2016, American Biodiesel, Christopher Young, and Jeremiah
Young, all operators of a source located at 809-C Snedeker Avenue, Stockton, California, either
personally or acting through their subordinate employees, knowingly tampered with and rendered
inaccurate the monitoring devices and methods, which American Biodiesel was required to maintain
under its permit issued by the City of Stockton, for measuring and recording the pH level, and flow and
volume of the industrial wastewater American Biodiesel discharged into the City of Stockton sewer
system. | ,

.Count Eleven of the Indictment:

On July 21, 2016, American Biodiesel, Christopher Young, and Jeremiah Young, either .
personally or acting through their subordinate employees, operated and caused the discharge of
industrial wastewater that had a pH of less than 5.0 into the blowdown tank designated Tank 511 that
discharged into the City of Stockton sewer system. On that date, the City of Stockton water regulators
conducted a surprise night inspection and discovered American Biodiesel unlawfully disposing of
wastewater from Tank 116 through an improvised system of the steel pipe and hose connected to Tank
116. Water regulator Bryan Toledo observed the pH monitor was in manual mode and read 4.89, which

is below the permitted range of 5.0 and 10.0 pH, while the pH recording chart read 6.90. Water

regulators used a test strip to confirm that the wastewater’s pH was in the high 4 range and below 5.0.

PLEA AGREEMENT A-4

 
w

10
1]
‘12
13
14

15 ||

16
17
| 18
19
20
21
22
23
24
25
26
27
28

Oo eo NA AH & BW

‘|| PLEA AGREEMENT

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 19 of 24

Jeremiah Young was working during the time of the night inspection. At the beginning of the
inspection, the wastewater flowmeter was reading “0” even though wastewater was discharging into the
sewer. During the time of the inspection, the pH monitor and the information on the paper disk on

which pH is recorded never matched.

When questioned by the Stockton water regulators, Jeremiah Young offered a false explanation
of an accidental discharge for the unmonitored wastewater discharge into the sewer. Subsequently, on
July 26, 2016, prior to another tampering of the monitoring equipment, Christopher Young sent an email
to Jeremiah Young stating, “Also since the city [water regulators] is not going to show up this late if you
can Jerry rig a way to get waste water out the sewer and modify pH meter and FiT [wastewater flow
meter] before you do it and then set them back so James [Lazo, another American Biodiesel employee]
is not the wiser then go for it... .” (Bracketed text added.) |

Count Fifteen of the Indictment:

On December 1, 2016, American Biodiesel, Christopher Young, and Jeremiah Young, all
operators of a source located at 809-C Snedeker Avenue, Stockton, California, either personally or
acting through their subordinate employees, knowingly operated and caused the discharge via an _
improvised flexible hose system of industrial wastewater that had a pH of less than 5.0 into a floor
cleanout drain that discharged into the City of Stockton sewer system, in violation of a National
Pretreatment Standard, all in violation of 33 U.S.C. §§ 1317(d) and 13 19(c)(2)(A); 40 C.F.R
§ 403.5(b)(2); and 18 U.S.C. § 2(a) and (b). |

On December 1, 2016, while executing a search warrant at the Community Fuels, United States
Environmental Protection Agency and local water regulation agency investigators discovered a hidden
cleanout drain in the warehouse and confirmed the cleanout was connected to the sewer and had been
used that morning to discharge wastewater. The cleanout drain had a removable cover to allow access
for removing obstructions in the sewer lines. The cleanout was suspicious because it appeared to have
been hidden under the pallet, the screws to hold the metal cover plate in place were missing, and there
was a visible wet oily sheen on the cleanout indicating recent contact with an oily liquid. On the closest
wall to the cleanout was metal piping that connected to a length of flexible hose. The hose easily

reached the cleanout and fit inside such that the hose could have been used to discharge wastewater into

A-5

 
nr

eo CF NSN BD CT

10
11
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 20 of 24

the cleanout. Investigators took three samples of the wastewater for pH analysis and all three samples

-tested below 5.0 pH, which is not permitted for discharge into the sewer system.

American Biodiesel employee Patrick McCarthy confirmed. that on the morning of December 1,
2016, “a pump was running” in the area of Tank 116, but there was no truck to haul the wastewater.
Asked in a follow-up interview when American Biodiesel] had most recently discharged process:
wastewater to the sewer, McCarthy replied that the most recent discharge was early that morning of
December 1, before the search warrant was executed. McCarthy explained that he arrived at
Community Fuels at approximately 5:30 a.m. and found a hose in the warehouse connected to the
hardline on the wall dumping into the cleanout—the same area agents discovered during the warrant.
McCarthy said that he discovered the dumping because he heard the sound of an air pump in the process
room and went to check it out. He saw the flexible hose in the cleanout dumping waste water.
McCarthy explained that the flexible hose near the cleanout was connected to a hardline on the wall and
that the hardline was connected to Tank 116, which is American Biodiesel’s wastewater tank.
McCarthy said that “you just have to open and close the correct valves” and the wastewater from Tank
116 would flow through the hardline and flexible hose into the cleanout. McCarthy said that Jeremiah
Young was the only person at the facility when McCarthy arrived that morning.

Damages from American Biodiesel’s Crimes

As a direct result of American Biodiesel’s criminal conduct and violations of the Clean Water
Act, the Port of Stockton incurred $248,947 in expenses, comprised of $192,450 for sewage clogs and
overflow repairs, and damage to infrastructure, and $56,497 for payments made by Port of Stockton to
City of Stockton for treatment of unlawfully discharged wastewater. In addition, the City of Stockton

incurred $7,259 in expenses for damage and repairs to its sewer infrastructure.

PLEA AGREEMENT

 
ee

 

Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 Page 21 of 24

 

CERTIFICATE OF AMERICAN BIODIESEL, INC,
BOARD RESOLUTIONS

; I Lisa Mortenson, Chief Executive Officer, President, and Corporate Secretary of
American Biodiesel, Inc., dba C ommunity Fuels, a company organized and existing under the
laws of the State of California, do hereby certify that the following is a true, complete and
correct original copy of resolutions adopted by unanimous consent of the entire Board of
Directors of American Biodiesel, Inc.. on December 12,2018, 1 further certify that such

resolutions have not been amended, modified or repealed, and remain in full force and effect, as
of the date hereof.

    

Dated: December /2. 2018
Chief Execttive Officer, President, and Corporate
Secretary of American Biodiesel, Inc.

RESOLUTION MEMORIALIZING UNANIMOUS WRITTEN CONSENT OF
THE BOARD OF DIRECTORS OF AMERICAN BIODIESEL, INC.

The undersigned Directors, constituting the entire Board of Directors (the “Board
of Directors’) of American Biodiesel, Inc., dba Community Fuels (“American Biodiesel”),
having met, considered, and conferred hereby take the following actions and adopt the following
resolution by unanimous written consent:

The Board of Directors of American Biodiesel, Inc. resolve that:

Whereas, the Board of Directors has received, read, considered, and been fully informed
by its legal counsel of the Plea Agreement, a copy of which is attached hereto (the “Plea
Agreement”) with plaintiff United States of America in connection with the United States’
investigation and prosecution of alleged criminal violations of the Clean Water Act and other
federal laws as contained in the Indictment, a copy of which is attached hereto; and

Whereas, the Board of Directors hereby deems it advisable and in.the best interests of
American Biodiesel to approve the execution and delivery of the Plea Agreement. enter the
leas required under the Plea Agreement, and agrec to and comply with all terms and

suilty . oe.
ee. agreed upon sentence set forth in the Plea Agreement:

conditions, including the

Now therefore, be it hereby resolved, that:

The terms and conditions of the Plea Agreement and any documents ancillary thereto or
contemplated therein to which American Biodiesel is to be a party (collectively the "Plea
Agreement Documents”). and the performance by American Biodiesel of all of its obligations
pursuant to any of the Plea Agreement Documents. be. and they hereby are. in alll respects

authorized, ratified. approved and confirmed:

  

  
Case 2:18-cr-00068-KJM. Document 93 Filed 07/08/19 Page 22 of 24

Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to (1) execute and deliver the Plea Agreement and all other documents pertaining to
the Plea Agreement in the name and on behalfof American Biodiesel: and (2) take such further
actions as he deems necessary, proper or advisable to implement the foregoing resolution; and

. Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to represent American Biodiesel before any court or governmental agency in order
to make the admissions, statements, and confirmations in accordance with the Plea Agreement,

including entering the guilty pleas and agreements referenced in the Plea Agreement on behalf of
American Biodiesel,

Executed in San Diego, California on December/2_ 2018 by:

(Insert os of Direcigr ez iP ,

cK Ss

(insert name of Director)

iS eee! ley Bate “
LAEI an

(Insert name of Director)

 

 

 

(Insert name of Director)

 

(Insert name of Director)

(Insert name of Director)

 

(Insert name of Director) _

 
Case 2:18-cr-00068-KJM Document 93 Filed 07/08/19 Page 23 of 24

Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to (1) execute and deliver the Plea Agreement and all other documents pertaining to
the Plea Agreement in the name and on behalf of American Biodiesel; and (2) take such further
actions as he deéms necessary, proper or advisable to implement the foregoing resolution; and

Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to represent American Biodiesel before any court or governmental agency in order
to make the admissions, statements, and confirmations in accordance with the Plea Agreement,
including entering the guilty pleas and agreements referenced in the Plea Agreement on behalf of

American Biodiesel.

Executed in San Diego, California on December IY 2018 by:
(Cees of Director)

(Insert name of Director)

 

 

(Insert name of Director) —

 

(Insert name of Director).

 

(Insert name of Director)

 

(Insert name of Director)

 

(Insert name of Director)

 

(Insert name of Director) .

 

 

 

 
Case 2:18-cr-O0068-KJM Document 93 Filed 07/08/19 - Page 24 of 24

Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to (1) execute and deliver the Plea Agreement and all other documents pertaining to
the Plea Agreement in the name and on behalf of American Biodiesel; and (2) take such further
actions as he deems necessary, proper or advisable to implement the foregoing resolution; and

Brad Baker, Chairman of the Board of American Biodiesel, is authorized, empowered
and directed to represent American Biodiesel before any court or governmental agency in order
to make the admissions, statements, and confirmations in accordance with the Plea Agreement,
including entering the guilty pleas and agreements referenced in the Plea Agreement on behalf of
American Biodiesel.

Executed in San Diego, California on December at 2018 by:
fF :
Lz Lo Foerho—~
(insert name of Director)
DAMEL TT, LAnAra Ww

 

(insert name of Director)

 

(Insert‘name of Director)

 

(insert name of Director)

 

(Insert name of Director)

 

(insert name of Director)

 

(Insert name of Director)

 

(Insert name of Director)
